Citation Nr: 1810524	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to a compensable rating since October 20, 2010, for Peyronie's disease with associated erectile dysfunction.

2.  Entitlement to a rating in excess of 20 percent since May 16, 2014, for left shoulder labral tear, status-post arthroscopic repair with degenerative joint disease (DJD) with scar.  

3.  Entitlement to special monthly compensation (SMC) in excess of the rate payable under 38 U.S.C. § 1114(k).

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to November 9, 2011.





REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 2002 to March 2003 and from June 2006 to October 2007. He had additional periods of service with the Army National Guard. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2011, August 2012, and January, March, April, August, and September 2014, decisions of the Hartford, Connecticut, and Seattle, Washington, Regional Offices (ROs). In May 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issue of an increased rating for lumbosacral strain has been raised by the record in an April 2013 VA/DOD Joint Disability Evaluation Board Claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 



The issue of an increased rating for the Veteran's shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2014, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal as to an increased rating for Peyronie's disease is requested.

2.  The Veteran has not had any loss of use of any part of his upper extremities, has not had any anatomical loss, is not service connected for hearing loss or a vision disorder, does not require the aid and attendance of another person, is not housebound, does not have a service-connected disability rated as total with an additional service-connected disability or disabilities independently ratable at 60 percent or more (except for periods of temporary total ratings due to convalescence during which periods he was paid SMC at the rate payable under 38 U.S.C. § 1114(s)), is not bedridden, and is not service-connected for a TBI. 

3.  The Veteran's service-connected disorders did not prevent him from securing or following a substantially gainful occupation during the period prior to November 9, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to an increased rating for Peyronie's disease have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for SMC in excess of the rate payable under 38 U.S.C. § 1114(k) have not been met. 38 U.S.C. § 1114 (2012); 38 C.F.R. § 3.350(a)(1) (2017).

3.  The criteria for TDIU were not met prior to November 9, 2011. 38 U.S.C. 
§§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including January and November 2013 notices which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. 

Additionally, with the appeal for SMC following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.




II.  Analyses

A.  Increased Rating for Peyronie's Disease with Associated Erectile Dysfunction

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran perfected an appeal in April 2012. In April 2014, prior to certification to the Board, the Veteran submitted correspondence indicating that he was satisfied with his appeal on this issue. Therefore, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

B.  SMC at a Rate Higher than 38 U.S.C. § 1114(k)

SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability. 38 C.F.R. § 3.350(a)(1). SMC under 38 U.S.C. § 1114(k) is payable if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs, or one foot, or one hand, or both buttocks, or blindness of one eye, having only light perception, has suffered complete organic aphonia with constant inability to communicate by speech, or deafness of both ears, having absence of air and bone conduction, or, in the case of a woman veteran, has suffered the anatomical loss of 25 percent or more of tissue from a single breast or both breasts in combination (including loss by mastectomy or partial mastectomy) or has received radiation treatment of breast tissue.

SMC under 38 U.S.C. § 1114(l) is payable if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.

SMC under 38 U.S.C. § 1114(m) is payable if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance.

SMC under 38 U.S.C. § 1114(n) is payable if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance.

SMC under 38 U.S.C. § 1114(r) is payable if the veteran is in need of regular aid and attendance. SMC under 38 U.S.C. § 1114(s) is payable if the veteran is permanently housebound or has a service-connected disability rated as total and has an additional service-connected disability or disabilities independently ratable at 60 percent or more. SMC under 38 U.S.C. § 1114(t) is payable if the veteran, as a result of service-connected disability, is in need of regular aid and attendance for the residuals of a traumatic brain injury (TBI).

In January 2014, the Veteran's service-connected Peyronie's disease was recharacterized as Peyronie's disease with associated erectile dysfunction and he was granted SMC due to loss of use of a creative organ under 38 U.S.C. § 1114(k). The rating decision, codesheet, award print, and notification letter sent to the Veteran at that time all stated that he was entitled to SMC under 38 U.S.C. § 1114(k) for loss of use of a creative organ.

Later in January 2014, a rating decision was issued finding clear and unmistakable error in the payment code assigned for the grant of SMC. The Veteran had been paid at the rate assigned for SMC under 38 U.S.C. § 1114(n) because the wrong code had been typed into the codesheet. The RO concluded that the Veteran did not meet the criteria for SMC under 38 U.S.C. § 1114(n) and corrected the coding error. In a February 2014 administrative decision, the RO stated that the miscoding had resulted in an overpayment to the Veteran but, as the error was solely administrative in nature, the Veteran would not be held responsible for the overpayment. The code was corrected for future payments.

While several of the Veteran's disorders are service connected, entitlement to SMC in excess of the rate payable under 38 U.S.C. § 1114(k) is not warranted. Although the Veteran has service-connected upper extremity disabilities, he does not have loss of use or anatomical loss of any part of his extremities. Additionally, hearing loss or a vision disorder is not service connected; he does not require the aid and attendance of another person; he is not housebound; he does not have a service-connected disability rated as total with an additional service-connected disability or disabilities independently ratable at 60 percent or more; he is not bedridden; and service connection is not in effect for a TBI. The Veteran did have periods of a temporary total rating for convalescence purposes due to surgeries on his service-connected left shoulder. At those points, he was entitled to SMC under 38 U.S.C. § 1114(s) and was granted SMC at that rate during those periods.

The Board is cognizant of the difficulty created for the Veteran in his reliance on the increased payment. However, payment of SMC at a higher rate than that outlined in 38 U.S.C. § 1114(k) is not appropriate. He was correctly not held responsible for the overpayment resulting from the administrative error. However, VA cannot continue to pay the Veteran at a rate other than the one to which he is entitled. Therefore, the appeal is denied.

C.  TDIU for the Period Prior to November 9, 2011

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(b). The Veteran has met the percentage requirement for a schedular TDIU since May 21, 2009.

At a December 2010 Board hearing, the Veteran reported that he owned a hardwood flooring business but had done 10-12 jobs since separation from active duty. He also reported being in school full-time studying psychology. In a May 2012 statement, the Veteran wrote that he had to withdraw from school due to hospitalization and that he was still in the Army National Guard but was starting the process for a medical discharge. An August 2013 letter from the Department of the Army states that the Veteran was a National Guardsman at that time and was undergoing a Medical Evaluation Board. At his May 2015 Board hearing, the Veteran stated that he that he gave up his flooring business in 2011, but reported that he had done only about 7 jobs following separation from active duty.

The record indicates that, as of August 2013, the Veteran was still in the Army National Guard. The Board finds that the Veteran was not so disabled prior to November 9, 2011, as to be completely unemployable given that he was able to keep up with his National Guard duties at that time. Therefore, a TDIU is not warranted and the appeal is denied.





ORDER

The appeal of the issue of a compensable rating since October 20, 2010, for Peyronie's disease with associated erectile dysfunction is dismissed.

SMC at a rate higher than 38 U.S.C. § 1114(k) is denied.

TDIU for the period prior to November 9, 2011, is denied.


REMAND

The Board has determined that additional development is needed as to the issue of an increased rating for the Veteran's left shoulder disorder. The appeal is, therefore, REMANDED as directed below.

1.  Reasons for the remand:

The Veteran was never provided a VCAA notice following his claim for an increased rating in May 2014. Remand is necessary to send the Veteran the necessary notices.

At the May 2015 Board hearing, the Veteran reported receiving private treatment from Dr. R. Langeland and VA treatment for his shoulder. Remand is necessary to obtain treatment records.

At the May 2015 hearing, the Veteran also reported that his shoulder disability was worse than the last VA examination indicated. Remand is necessary to afford the Veteran a new VA examination.

2.  Send the Veteran the required VCAA notices informing him of the evidence necessary to substantiate his claim for an increased rating for his service-connected shoulder disorder.

3.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his left shoulder disorder that is not already in VA's possession. 

Specifically request authorization to obtain private treatment records from Dr. R. Langeland.

4.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for his left shoulder disorder, including that provided after March 2014.

5.  Schedule the Veteran for a VA shoulder examination to obtain an opinion as to the current nature of his left shoulder disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

6.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


